Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00564-CV

             CHRISTUS SANTA ROSA HEALTH CARE CORPORATION,
                                Appellant

                                             v.

 Cynthia VASQUEZ, Terri Vasquez, Melissa Latimer, Sarah Vasquez, Michael Vasquez, and
              Edward Vasquez, as heirs of George Vasquez Jr., Deceased,
                                     Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-06475
                         Honorable Laura Salinas, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. Costs of this appeal are taxed against Appellant Christus Santa Rosa Health Care
Corporation.

       SIGNED February 5, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice